PER CURIAM.
In the case at bar, we are asked to review an order of the trial court granting appellee’s motion for judgment of acquittal entered af*881ter appellee was found guilty by a jury of the crime of theft of trade secrets. We reverse and remand the cause with directions to reinstate the jury’s verdict.
We are admonished in Tibbs v. State, 397 So.2d 1120 (Fla. 1981), that a judgment of acquittal should not be affirmed on appeal if the State has adduced competent, substantial evidence relating to each element of the crime; all conflicts in the evidence and all reasonable inferences drawn therefrom are to be resolved in favor of the jury verdict. See also Duval Util. Co. v. Florida Pub. Serv. Comm’n, 380 So.2d 1028, 1031 (Fla.1980), quoting De Groot v. Sheffield, 95 So.2d 912, 916 (Fla.1957).
We find that the record contains both direct and circumstantial evidence of the charged theft and that the item taken fits within the definition of trade secret.
Reversed with directions.
MINER and LAWRENCE, JJ., and McDonald, PARKER LEE, Senior Judge, CONCUR.